Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-6 and 8-9 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 04/27/21.  
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation is applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for terms for which the following aforementioned broadest reasonable interpretations are provided. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
In regards to claims 5 and 6, the limitation “adjacent” is interpreted as “nearby” as per the previously attached definition obtained on 02/27/21 from Merriam-Webster Online Dictionary.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following claim terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies:
 “the first side” (claim 1)
 “an area of the sealing surface” (claim 1)
“a tip portion […] at an opposite side from the portion adjacent the sealing surface, forming a distal end of […] each sealing surface”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tip portion […] at an opposite side from the portion adjacent the sealing surface, forming a distal end of […] each sealing surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1- are objected to because of the following informalities:  
“[…] having an portion adjacent […]” should be “[…] having a[[n]] portion adjacent […]” (claim 1)
“[…] a distal end of the each sealing surface […]” should be “[…] a distal end of the  sealing surface […]” (claim 1)
“[…] between each two adjacent restrictor flaps […]” should be “[…] between  adjacent restrictor flaps […]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, there appears no support in the disclosure as originally filed for “a tip portion […] at an opposite side from the portion adjacent the sealing surface, forming a distal 
Claims 2-6 and 8-9 depend from claim 1 and thus inherit the deficiencies thereof.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitations “the first side” lacks clear antecedent basis in the claim.
Further, as per claim 1, the limitation “the other sealing surfaces” lacks clear antecedent basis in the claim.
Further, as per claim 1, the limitation “the distal edges” lacks clear antecedent basis in the claim.
Further, as per claim 1, the limitation “there are open areas […] that are spaced from the other sealing surfaces, leavening an opening through which fluid can pass […]” is ambiguous. It is unclear 
Further, as per claim 1, the limitation “the opening in the central area of the container” lacks clear antecedent basis in the claim. Claim 1 recites “[…] a center of the opening of the container [...]”, however, that recitation does not provide basis for “the opening in the central 
Further, as per claim 1, the limitation “[…] each of the flow restrictor flaps having a tip portion, narrower in width than the first side, at an opposite side from the portion adjacent the sealing surface, forming a distal end of the each sealing surface […]” is ambiguous for the following reasons:
As previously set forth, “first side” lacks antecedent basis in the claim and the claimed relation to a width of a tip portion of the flow restrictor is therefore unclear.
As previously set forth, “a tip portion […] at an opposite side from the portion adjacent the sealing surface, forming a distal end of […] each sealing surface” is new matter. There appears no support in the disclosure as originally filed for the claimed structure and the scope is unclear.
Claims 2-6 and 8-9 depend from claim 1 and thus inherit the deficiencies thereof.
In view of the numerous informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP § 2173.06(II).
Response to Arguments
In regards to the objections issued in the non-final rejection dated 03/04/21, the amendment filed 04/27/21 appropriately addresses all and they are withdrawn. The objections contained in this office action are necessitated by the amendment filed 04/27/241.
In regards to the claim rejections under 35 USC § 112 issued in the non-final rejection dated 03/04/21, the amendment filed 04/27/21 appropriately addresses all and they are withdrawn. The rejections contained in this office action are necessitated by the amendment filed 04/27/241.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the 
/R.A.G/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
06/07/2021